Order entered October 16, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01021-CV

      THOUSAND HILLS CATTLE COMPANY, LLC AND KAREN FAIRCLOTH,
                              Appellants

                                              V.

                               TERRY JEAN ARNOLD, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 85130

                                          ORDER
       Before the Court is appellee’s October 12, 2018 motion for extension of time to file

jurisdictional brief. In light of appellee filing the jurisdictional brief October 15, 2018, we

DENY the motion as moot. We caution appellee that all further filings shall be served on the

other parties in accordance with Texas Rule of Appellate Procedure 9.5 and any motions shall

comply with the certificate requirement of Texas Rule of Appellate Procedure 10.1(a)(5). See

TEX. R. APP. P. 9.5, 10.1(a)(5).




                                                     /s/   DAVID EVANS
                                                           JUSTICE